In summary proceedings to remove tenants from demised premises, on account of their holding over without permission of their landlord, after demand and non-payment of rent due, an affidavit of the tenants, stating that the landlord had previously, by a similar proceeding, impleaded the tenants before a magistrate, on account of the non-payment of the same rent, and that the parties appeared, and after their proofs and allegations were heard, the magistrate gave judgment in favor of the tenants, is not sufficient to bar the landlord’ s claim, as it does not show what issue, or whether any, was joined, or upon what ground the judgment proceeded.
*181Where two tenants are jointly charged in the affidavit of the landlord, with holding over after demand and non-payment of rent, the affidavit of one of them, stating that the rent had not been demanded of Mm, is not sufficient to make an issue requiring the summoning of a jury-
A demand of the rent of one tenant, where two hold jointly, is sufficient to authorize the proceedings.
(S. C., 9 N. Y. 227.)